significant ndex number department of the treasury internal_revenue_service washington c yay senet and aug set ep ok az re taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of june for the above-named plan which are described in sections of the internal_revenue_code code and sec_431 and sec_431 by4 b b and bx4 of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning june this extension applies to the amortization charge bases as identified in your application submission established as of date with a total outstanding balance of the extension of the amartization periods of the unfunded labilties of the plan was granted in accordance with section d d 1xa of the code requlras the secretary to extend the period of time required ta amortize any unfunded liablilty of a plan for a period of time rat in excess of years if the plan submits an application meeting the criteria slated in sec_431 xb the pian has submitted the required information to meet the criteria in sec_431 including a certification from the plan's actuary that of the code section as of that date i absent the extansion under subparagraph a tha plan would have an accumulated_funding_deficiency in the ‘current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status if the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures ‘over the amortization period as extended and iv the notice required under paragraph 3a has been provided we have sent a copy of this etter to the and to this ruling is directed only to the taxpayer that requested it sec_61 kx3 of the internal_revenue_code provides that it may not be used or cited by others as precedent ifyou require further assistance in this matter please contact sincerely yours lolleeg meith for david m ziegler manager ep actuarial group
